Citation Nr: 1106805	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-10 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE


1.  The propriety of a rating reduction from 40 percent to 20 
percent effective December 1, 2008, for a lumbar spine 
disability.  

2.  Entitlement to an increased rating for a lumbar spine 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from April 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in May 2009 and at a hearing before the Board 
in May 2010.  At the May 2010 hearing, additional VA outpatient 
treatment reports were submitted.  The Veteran indicated that he 
waived review of additional VA outpatient treatment reports at 
that time.  Consequently, the Veteran is not prejudiced by the 
Board's adjudication of the claims on appeal.  


FINDINGS OF FACT

1.  The evidence of record at the time of the September 2008 
rating decision shows improvement in the Veteran's symptoms of 
degenerative joint disease and discogenic disease of the lumbar 
spine.

2.  The Veteran's lumbar spine disability has been manifested by 
functional impairment that equates to forward flexion limited to 
no less than 43 degrees; favorable ankylosis of the thoracolumbar 
spine is not shown.  


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for a service-
connected lumbar spine disability from 40 percent to 20 percent, 
effective December 1, 2008, was proper, and restoration of a 40 
percent rating is not warranted.  38 U.S.C.A. §§ 1155, 1159, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.105(e), 3.951, 4.71a, 
Diagnostic Code 5242 (2010).

2.  The criteria for a rating in excess of 20 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in June 2008, September 2008, December 
2008, and May 2009; a rating decision in September 2008; and a 
statement of the case in March 2009.  Those documents discussed 
specific evidence, particular legal requirements applicable to 
the claims, evidence considered, pertinent laws and regulations, 
and reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
the claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
November 2009 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

The Veteran argues that the reduction of the rating assigned for 
his lumbar spine disability was improper.  He contends that his 
lumbar spine disability warrants a rating in excess of 40 
percent.  

A Veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's 
disability rating, VA is required to comply with several general 
VA regulations applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  Generally, when reduction in the 
rating of a service-connected disability is contemplated and the 
lower rating would result in a reduction or discontinuance of 
compensation payments, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material facts 
and reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present level.  
38 C.F.R. § 3.105(e) (2010).  In the advance written notice, the 
beneficiary will be informed of his right for a pre-determination 
hearing, and if a timely request for such a hearing is received 
within 30 days, benefit payments shall be continued at the 
previously established level pending a final determination.  38 
C.F.R. § 3.105(i)(1) (2010).  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating action 
will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e) 
(2010).  The effective date of the reduction will be the last day 
of the month in which a 60-day period from the date of notice to 
the Veteran of the final action expires. 38 C.F.R. § 3.105(e) 
(2010).

The Board finds that the procedural requirements of 38 C.F.R. § 
3.105(e) were followed.  The Veteran was notified of the proposed 
reduction in June 2008 and the effective date of the reduction 
was more than 60 days after that notification in December 2008.  
Therefore, the remaining question is whether the reduction was 
proper.

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 3.344 
(2010).  That regulation provides that rating agencies will 
handle cases affected by change of medical findings or diagnosis, 
so as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  However, the provisions of 
38 C.F.R. § 3.344(c) specify that those considerations are 
required for ratings which have continued for long periods at the 
same level (five years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely to 
improve.  Reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant a reduction in rating.  
Similar protections are afforded to Veterans who have been 
awarded a total rating based on unemployability under 38 C.F.R. § 
3.343 (2010).

The RO must find the following:  (1) based on a review of the 
entire record, the examination forming the basis for the 
reduction is full and complete, and at least as full and complete 
as the examination upon which the rating was originally based; 
(2) the record clearly reflects a finding of material 
improvement; and (3) it is reasonably certain that the material 
improvement found will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a),(b) (2010); Kitchens v. 
Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 
(1993).

In this case, however, the 40 percent disability rating for 
degenerative joint disease and discogenic disease of the lumbar 
spine was in effect for less than five years, and the provisions 
38 C.F.R. § 3.344 are not applicable.  38 C.F.R. § 3.344(c) 
(2010).

An examination disclosing improvement will warrant reduction in 
the rating.  38 C.F.R. § 3.344(c) (2010).  The question is thus 
whether an examination had shown an improvement warranting 
reduction in the rating.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).  Where entitlement to compensation has already been 
established and an increase in the assigned rating is at issue, 
it is the present level of disability that is of primary concern.  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 7. 
Vet. App. 55 (1994).  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  
505 (2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. 
§ 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 
(2010).  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes. Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
knees are considered major joints.  The lumbar vertebrae are 
considered a group of minor joints, ratable as a major joint.  
38 C.F.R. § 4.45 (2010).

The regulation pertaining to disabilities of the spine sets forth 
a General Rating Formula for Diseases and Injuries of the Spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine 
(100 percent);

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

Forward flexion of the thoracolumbar spine 
to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine 
(40 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine 
not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis (20 
percent);

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2010).

The criteria for rating intervertebral disc syndrome permits 
rating under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever results in the higher rating when all disabilities are 
combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2010).  The formula for rating intervertebral disc syndrome 
based on incapacitating episodes provides for a 10 percent rating 
for incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve months.  
A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past twelve months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  
An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, Note (1) (2010).

When rating diseases and injuries of the spine, any associated 
objective neurological abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2010).

For VA purposes, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.  Normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Normal ranges 
of motion for each component of spinal motion provided are the 
maximum usable for calculating the combined range of motion.  38 
C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2 (2010).

The Veteran's lumbar spine disability is rated 20 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  Diagnostic Code 
5242 also refers to Diagnostic Code 5003 which provides that 
degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  When, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2010).

An April 2007 private chiropractor report shows that the Veteran 
presented in November 2005 for treatment of acute lumbar pain.  
His condition responded well to treatment and he self-dismissed 
after six visits.  He presented again in January 2007 complaining 
of constant low back pain.  X-rays, SEMG, range of motion, 
postural examination, palpation examination, and leg check were 
conducted.  The examinations demonstrated restricted range of 
motion, head tilt anterior, decreased cervical curve, high right 
ilium, palpable muscle spasms, spinal tenderness, multiple 
vertebral subluxations of the segmental neurological levels, 
transitional vertebra L5-S1, and short right leg.  He was cared 
for conservatively involving specific chiropractic adjustments to 
correct vertebral subluxations.  He made slow but steady progress 
and responded well to the care provided.

At a May 2007 VA examination, the Veteran reported constant low-
grade pain.  His back was stiff in the morning.  He had a couple 
of flare-ups, including one two days prior to the examination 
while bowling that lasted two days with acute pain and spasm.  He 
was unable to continue the game.  An episode in October 2005 took 
a few weeks before acute symptoms subsided.  He was employed as a 
truck driver.  He denied any radicular component.  NSAIDs were 
largely ineffective.  There was no sphincter dysfunction.  He did 
not use assistive devices for walking.  His back was sore daily 
after driving his truck.  He did not describe any lost time from 
work other than October 2005 and the previous two days.  Physical 
examination found that he walked slowly, with a stiff gait.  He 
had difficulty removing footwear at the examination and for the 
previous two days.  He had horizontal pelvic crests.  There was a 
significant degree of lumbar paravertebral muscle spasm and some 
tenderness at L4-L5.  He could toe stand without difficulty.  
Range of motion of the lumbar spine was flexion to 30 degrees 
with pain throughout the attempt; extension to 15 degrees with 
pain throughout the attempt; and bilateral rotation to 20 degrees 
with tightness at the end point.  Repetition did not alter the 
range of motion or induce additional discomfort.  He was in an 
episode of acute flare.  The examiner was unable to estimate the 
range of motion when not in acute flare.  Deep tendon reflexes 
were physiologic.  Straight leg raising on either side was to 70 
degrees without radicular signs.  Lower extremity muscle strength 
was normal.  Sensation was intact to pinprick and light touch in 
the lower extremities.  A May 2007 MRI found mild degenerative 
changes with bulging discs at L4-L5, causing mild bilateral 
foraminal narrowing.  Other than the two acute flares described, 
the Veteran did not have any incapacitating episodes as defined 
by VA.  The examiner provided an assessment of degenerative joint 
disease and discogenic disease of the lumbar spine without 
evidence of radiculopathy with episodic acute flares as 
described.

At a May 2008 VA examination, the Veteran reported back pain five 
days a week.  He denied urinary incontinence, urgency, and 
frequency and fecal incontinence.  He denied numbness, 
paresthesias, and leg or foot weakness.  He reported stiffness, 
spasms, and back pain.  The Veteran denied flare-ups and 
indicated that he was able to walk more than a quarter mile but 
less than a mile.  Physical examination revealed no objective 
evidence of spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness.  The examiner indicated that there was 
no muscle spasm, localized tenderness, or guarding severe enough 
to be responsible for an abnormal gait or abnormal spinal 
contour.  The examiner reported that the Veteran's posture and 
gait were normal and there was no gibbus, kyphosis, list, lumbar 
flattening, lumbar lordosis, scoliosis, or reverse lordosis.  
Detailed motor and sensory examinations were normal.  There was 
no thoracolumbar spine ankylosis.  Range of motion of the 
thoracolumbar spine revealed flexion to 43 degrees, extension to 
26 degrees, right and left lateral flexion to 30 degrees, and 
right and left lateral rotation to30 degrees.  The examiner noted 
that there was objective evidence of pain on active range of 
motion and following repetitive motion but no additional 
limitations on repetitive use of the joint.  The Veteran reported 
that he worked fulltime as a truck driver and lost less than one 
week of work in the past year due to low back pain.  The examiner 
indicated that the Veteran's degenerative joint disease and 
discogenic disease of the lumbar spine had significant effects on 
the Veteran's usual occupation due to increased absenteeism.  The 
examiner noted that the Veteran had problems with lifting and 
carrying, decreased strength, and lower extremity pain.  

At a March 2009 VA examination, the Veteran reported 
radiculopathy.  He denied urinary incontinence, urgency, and 
frequency and fecal incontinence.  He denied numbness and leg or 
foot weakness, but reported paresthesias.  He reported decreased 
motion, stiffness, weakness, spasms, and pain.  The Veteran 
reported flare-ups every two to three weeks lasting one to two 
days.  He indicated that he was able to walk one to three miles.  
Physical examination revealed no objective evidence of spasm, 
atrophy, guarding, tenderness, or weakness.  The examiner 
indicated that there was objective evidence of pain with motion.  
The examiner noted that there was no muscle spasm, localized 
tenderness, or guarding severe enough to be responsible for an 
abnormal gait or abnormal spinal contour.  The examiner reported 
that the Veteran's posture and gait were normal and there was no 
gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, 
scoliosis, or reverse lordosis.  Detailed motor and sensory 
examinations were normal.  There was no thoracolumbar spine 
ankylosis.  Range of motion of the thoracolumbar spine revealed 
flexion to 70 degrees, extension to 20 degrees, right and left 
lateral flexion to 20 degrees, and right and left lateral 
rotation to 20 degrees.  The examiner noted that there was 
objective evidence of pain on active range of motion and 
following repetitive motion but no additional limitations on 
repetitive use of the joint.  The Veteran indicated that he was 
not employed at the time of the examination because he was unable 
to find a job.  X-rays of the lumbar spine revealed no obvious 
scoliosis, no obvious unusual motion in flexion or extension, no 
pars defect, and minimal osteophyte formation.  A magnetic 
resonance imaging (MRI) of the lumbar spine revealed mild 
degenerative changes of the lower lumbar spine with no canal 
stenosis or nerve compression.  The examiner indicated that there 
was no evidence of radiculopathy on physical examination.  The 
examiner noted that the Veteran's neurological examination was 
intact and a MRI of the lumbar spine did not find any nerve root 
compression which could cause radiculopathy.  

Associated with the claims file is a lay statement from the 
Veteran's mother.  She indicated that since the Veteran's in-
service back injury he had been unable to assist around the 
family farm without severe pain.  She noted that his pain 
increased so much at times that her son was unable to drive and 
had to visit the emergency room on occasion.  

At the May 2009 RO hearing, the Veteran reported shooting pain 
from his back down to his legs.  He stated that he was unable to 
help on the family farm and had sought treatment for his back at 
the emergency room.  

At a November 2009 VA examination, the Veteran denied urinary 
incontinence, urgency, and frequency and fecal incontinence.  He 
denied numbness, paresthesias, and leg or foot weakness.  He 
reported stiffness and pain and denied fatigue, decreased motion, 
weakness, and spasms.  The Veteran reported flare-ups every one 
to two months.  He indicated that he had no limitations of 
walking.  Physical examination revealed no objective evidence of 
spasm, atrophy, guarding, tenderness, or weakness.  The examiner 
indicated that there was objective evidence of pain with motion.  
The examiner noted that there was no muscle spasm, localized 
tenderness, or guarding severe enough to be responsible for an 
abnormal gait or abnormal spinal contour.  The examiner reported 
that the Veteran's posture and gait were normal and there was no 
gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, 
scoliosis, or reverse lordosis.  There was no thoracolumbar spine 
ankylosis.  Detailed motor and sensory examinations were normal.  
There was no thoracolumbar spine ankylosis.  Range of motion of 
the thoracolumbar spine was flexion to 85 degrees, extension to 
30 degrees, right lateral flexion to 25 degrees, left lateral 
flexion to 30 degrees, and right and left lateral rotation to 30 
degrees.  The examiner noted that there was objective evidence of 
pain on active range of motion and following repetitive motion 
but no additional limitations after three repetitions of range of 
motion.  The Veteran reported that he worked fulltime as a truck 
driver and lost no work in the past year due to low back pain.  
The examiner indicated that the Veteran's degenerative joint 
disease and discogenic disease of the lumbar spine resulted in no 
significant loss of function of the back due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
examiner noted that the examination did not indicate any nerve 
dysfunction and while the Veteran reported pain when he drives a 
truck for a long time, he did not have any loss of function.  

VA outpatient treatment reports dated from July 2007 to March 
2010 show various reports of back pain, at times associated with 
complaints of radiculopathy.  In July 2007, the Veteran was seen 
for physical therapy.  Range of motion testing revealed lumbar 
flexion to 100 degrees, extension to 30 degrees, and right and 
left lateral flexion and right and left rotation to 15 degrees.  
In November 2007, physical examination of the lumbar spine 
revealed normal lordosis and thoracic kyphosis.  The examiner 
noted that the Veteran had full extension with pain and left and 
right lateral flexion and rotation were mildly limited.  In April 
2009, the Veteran was seen for acute lumbar strain.  Physical 
examination revealed paraspinal muscle spasms bilaterally over 
the lumbar spine area.  He was noted to have tenderness over both 
buttocks and in both sciatic notches.  He was noted to ambulate 
with an antalgic gait.  Examination of the lower extremities 
revealed intact sensation and good motor strength.  The examiner 
assessed the Veteran with acute lumbar strain and he was noted to 
be neurologically intact without any signs of radiculopathy.  In 
December 2009, the Veteran was noted to have back spasms with 
radicular symptoms.  He denied bowel and bladder incontinence.  
X-ray of the lumbar spine revealed scoliosis likely secondary to 
spasm.  

At the May 2010 Board hearing, the Veteran reported that his VA 
examination did not accurately reflect his functional loss.  He 
reported daily episodes of back pain and stated that he sought 
treatment at the emergency room on a number of occasions.  The 
Veteran testified that he had pain and numbness radiating down 
his back to his legs.  He indicated that he was unable to help 
his family perform work on their farm.  The Veteran testified 
that he had a VA examination on one of his better days and the 
results of the examination were not indicative of his real 
condition.  

First, the Board finds that the reduction was proper.  A May 2007 
rating decision granted service connection for a lumbar spine 
disability, rated 40 percent, effective January 23, 2007.  A June 
2008 rating decision proposed to reduce the rating to 20 percent.  
A September 2008 rating decision reduced the rating to 20 
percent, effective December 1, 2008.  The Board finds that the 
procedural criteria for reduction were met.  38 C.F.R. § 3.105(e) 
(2010).

In addition, the Board finds that the rating.  criteria for 
reduction were met.  The May 2007 VA examination found flexion 
limited to 30 degrees, which was found to warrant a 40 percent 
rating, and incapacitating episodes.  However, subsequent 
examinations have found flexion greater than 30 degrees, which 
warrants no more than a 20 percent rating, and no additional 
incapacitating episodes.  Ankylosis has not been shown.  
Therefore, the Board finds that the rating criteria for reduction 
were met because the evidence showed, and show, improvement.

The Board further finds that a rating greater than 40 percent was 
not warranted from January 23, 2007, to December 1, 2008.  During 
that time, the evidence did not show any ankylosis or 
incapacitating episodes of at least six weeks in any 12 month 
period.  Furthermore, the evidence specifically found that the 
Veteran did not have any neurologic residuals of his lumbar spine 
disability.  Therefore, the Board finds that a rating greater 
than 40 percent was not warranted from January 23, 2007, to 
December 1, 2008.

As of December 1, 2008, the Board finds that the criteria for a 
rating higher than the assigned 20 percent for service-connected 
degenerative joint disease and discogenic disease of the lumbar 
spine are not met and the reduction from 40 percent to 20 percent 
for service-connected degenerative joint disease and discogenic 
disease of the lumbar spine was proper.  

At the time of the May 2008 VA examination, the evidence showed 
that the Veteran could flex his back to 43 degrees.  The examiner 
noted that the Veteran had normal posture and ambulated with a 
normal gait.  The examiner diagnosed the Veteran with joint 
disease and discogenic disease of the lumbar spine.  At the time 
of the March 2009 VA examination, the evidence showed that the 
Veteran could flex his back to 70 degrees.  X-rays of the lumbar 
spine obtained at that time revealed no obvious scoliosis, no 
obvious unusual motion in flexion or extension, no pars defect, 
and minimal osteophyte formation and a MRI revealed mild 
degenerative changes of the lower lumbar spine with no canal 
stenosis or nerve compression.  At the most recent VA examination 
in November 2009, the evidence shows that the Veteran was able to 
flex his back to 85 degrees.  At no time did the evidence show 
gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, 
reverse lordosis, or thoracolumbar ankylosis.  The VA 
examinations of record show that the Veteran had a normal gait 
and posture.  However, in December 2009, VA records show that the 
Veteran was noted to have scoliosis, likely secondary to back 
spasm.  At no time has the evidence shown urinary or fecal 
incontinence.  While the Veteran has at time reported back pain 
radiating down his legs, neurologic examinations, including 
detailed motor and sensory examinations of the upper and lower 
extremities, were normal at the time of the three VA examinations 
of record.  

The range of motion testing of the Veteran's back shows an 
increase during the examinations of record.  The Board finds that 
the Veteran's functional loss does not equate to a rating higher 
than 20 percent at any subsequent to December 1, 2008, either 
through limitation of flexion or overall limitation of motion.  
Similarly, while the examiners of record reported that there was 
objective evidence on pain on motion, there was no evidence of 
any functional loss which would equate to a higher rating.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  To warrant the 40 
percent rating, functional losses would have to equate to forward 
flexion less than 30 degrees of favorable ankylosis of the 
thoracolumbar spine.  Such limitations are not shown by the 
evidence.  

Furthermore, the evidence does not show any bowel or bladder 
impairment.  The evidence does not show any neurological 
abnormalities to allow for separate ratings for those types of 
disabilities.  At the May 2008, March 2009, and November 2009 VA 
examinations, neurologic examinations, including detailed motor 
and sensory examinations of the upper and lower extremities, were 
normal.  While radicular symptoms were noted on one occasion in 
December 2009, the remainder of the medical reports did not find 
any objective evidence of radiculopathy.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
assignment of any separate rating for any neurologic disability.

The Board has considered whether an increased rating is warranted 
under the formula for rating intervertebral disc syndrome based 
on incapacitating episodes.  However, the evidence does not 
suggest that the Veteran's lumbar spine disability is manifested 
by intervertebral disc disease nor does the evidence indicate 
that the Veteran has suffered any incapacitating episodes.  

The Board finds that the preponderance of the evidence is against 
the assignment of a higher rating for the Veteran's service-
connected degenerative joint disease and discogenic disease of 
the lumbar spine at any time during the periods under 
consideration.  Therefore, the claim for increased ratings must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for extraschedular 
consideration is a finding on the part that the evidence presents 
such an exceptional disability picture that the available 
schedular rating for the service-connected disability at issue is 
inadequate.  Factors for consideration in determining whether 
referral for an extraschedular rating is necessary include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun v. Peake, 22 
Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 
38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that referral 
for consideration of extraschedular ratings is not appropriate in 
this case.  The evidence indicates that the Veteran has variously 
been employed as a truck driver during the appeal period at 
issue.  Although the May 2008 VA examiner indicated that the 
Veteran's degenerative joint disease and discogenic disease of 
the lumbar spine had significant effects on the Veteran's usual 
occupation due to increased absenteeism and that the Veteran had 
problems with lifting and carrying, decreased strength, and lower 
extremity pain, the most recent VA examiner reported that the 
Veteran's degenerative joint disease and discogenic disease of 
the lumbar spine resulted in no significant loss of function of 
the back.  The examiner noted that the Veteran reported pain 
after driving a truck for a long time but the examiner stated 
that there was no functional loss.  The Board notes that the 
rating criteria take such factors into consideration and the 
impairment cause by the Veteran's disability is considered in the 
20 percent rating already assigned for his lumbar spine 
disability.  The evidence does not show that the Veteran's 
service-connected disability necessitated frequent periods of 
hospitalization.  There are no other factors to otherwise render 
impractical the application of the regular schedular standards.  
Therefore, the Board finds that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. 
App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

The rating reduction from 40 percent to 20 percent, effective 
December 1, 2008, for a lumbar spine disability was proper and 
restoration of a 40 percent rating is denied.

Entitlement to an increased rating for a lumbar spine disability, 
in excess of 40 percent prior to December 1, 2008, and in excess 
of 20 percent as of December 1, 2008, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


